Case 7:21-cr-00056 Document1 Filed on 12/11/20 in TXSD Page 1 of 3

AO 91 Oa ad é: laos Disttict ‘Court
Southern Distric
|
|

 

FILED }~ UNITED STATES DISTRICT COURT
DEC { \ 2020 for the

Southern District of Texas

 

 

 

DavighBaadley, Ge MK erica )
, ve ) s- A“
QO -271Y¥
Jose Guadalupe OROCIO ) Case No. MoO ‘)
YOB: 1994 )
United States Citizen
)
Defendant(s)
CRIMINAL COMPLAINT
I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of April 3, 2020 in the county of Hidalgo in the
Southem District of Texas , the defendant(s) violated:
18 U.S.C. § 922(g)(1) . Unlawful possession of a firearm which have affected interstate commerce,

by an individual having been convicted in any court of a crime punishable by
imprisonment for a term exceeding one year.

This criminal complaint is based on these facts:

Continued on the attached sheet and made part of this complaint:

 

M Continued on the attached sheet.

/S/ Virfgent Rubbo

Complainant’s signature

 

Vincent Rubbo, Special Agent, ATF

Printed name and title

 

Sworn to before me and signed in my presence.

. Ce SAS per
Date: 12/11/2020 CA
ZY Judge’s signature ie
City and state: ‘McAllen, Texas U.S/ Magistrate Judge J. Scott Hacker

 

Code Section Offense Description
/ Printed name and title
Case 7:21-cr-00056 Document1 Filed on 12/11/20 in TXSD Page 2 of 3

ATTACHMENT A

The facts establishing the foregoing issuance of an arrest warrant are based on the following:
I, Special Agent Vincent Rubbo, affiant, do hereby depose and state the following:

1. Iama Special Agent of the United States Department of Justice, Bureau of Alcohol,
Tobacco, Firearms and Explosives (ATF). I have been a law enforcement officer since
January of 2015. My duties include the investigation of violations of the federal firearms
laws. I know it to be unlawful for any person who is a convicted felon, to possess or receive
a firearm or ammunition which has been shipped or transported in interstate or foreign
commerce. This criminal complaint is based on the following facts:

2. On April 3, 2020, your affiant received information from Federal Bureau of Investigation
(FBI) SAs that Jose Guadalupe OROCIO, a previously convicted felon, had a credible threat
against his life and was in possession of a firearm.

3. OROCIO was convicted of Title 8 U.S.C. § 1324(a)(1)(A)(ii): Transporting Aliens within the
United States for private financial gain on April 26, 2016, in the United States District Court,
Southern District of Texas and sentenced to 27 months incarceration and two years of
supervised released.

4. On January 25, 2019, ORICIO was arrested by San Juan, Texas Police Department, and
charged with Felony Theft of Property More Than $2,500 Less Than $30,000. In July of
2019, OROCIO was indicted by Grand Jury in the 139th Judicial District Court of Hidalgo
County, TX, Court Case # CR-3190-19-A, filed August 15, 2019.

5. On April 3, 2020, FBI Agents responded to OROCIO’s last known address in Edinburg,
Texas. FBI Agents knocked and announced their presence at the front door of the apartment
where they encountered a 9-year old child home alone in the residence.

6. Based on the threat and endangerment to the child, law enforcement officers conducted a
check of the apartment and discovered, in plain view, one Smith & Wesson pistol on top of a
nightstand adjacent to the bed in the master bedroom. The S&W pistol appeared to be loaded
with a magazine inserted.

7. On April 3, 2020, ATF SAs responded to the apartment in Edinburg, Texas. ATF SAs
observed a Smith & Wesson (S&W), model SD40, .40 caliber pistol, bearing serial number
FWH1544 loaded with fourteen (14) rounds of Speer, .40 S&W caliber ammunition loaded
in the magazine on top of the nightstand adjacent to the master bedroom bed and a baby crib
and changing station.
10.

11.

Case 7:21-cr-00056 Document1 Filed on 12/11/20 in TXSD Page 3 of 3

. Law enforcement officers established contact with OROCIO via telephone to meet in person

at the apartment. OROCIO advised that he had gone on an errand and would be on the way
back to meet with Investigators at the apartment. OROCIO did not return to the apartment.
OROCIO’s attorney notified law enforcement that OROCIO would not meet with the
Investigators.

Law enforcement officers made contact with OROCIO’s wife, who stated she was currently
in Mexico and OROCIO was responsible for taking care of their child.

An individual identified OROCIO as the current adult/male tenant occupying the apartment.
The individual observed OROCIO’s vehicle parked in the carport on April 3, 2020. In
addition, the apartment is leased under “Jose G. Orozio III” and his wife’s name.

Lastly, an. ATF Special Agent trained in Firearms Interstate Nexus examined the firearm and
ammunition and determined the firearm and ammunition were manufactured outside the state
of Texas, therefore traveled in and affected interstate commerce.
